FILED
                            NOT FOR PUBLICATION                               SEP 30 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10297

               Plaintiff - Appellee,              D.C. No. 2:08-cr-00148-PMP

  v.
                                                  MEMORANDUM *
ANTONIO WARREN GANTT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Antonio Warren Gantt appeals from his guilty-plea conviction and

188-month sentence for armed and assaultive bank robbery, in violation of 18

U.S.C. § 2113(a), (d). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Gantt’s counsel has filed a brief stating there are no grounds for relief, along with a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.

      Gantt’s pro se motion to dismiss the appeal is denied as moot.




                                          2                                    10-10297